*1144BY ORDER OF THE COURT.
Appellant’s motion for rehearing; for rehearing en banc; and/or certification is denied. On the court’s own motion, the prior opinion dated August 17, 2012, is withdrawn and the attached opinion is issued in its place. No further motions for rehearing will be entertained.
PER CURIAM.
Sandra Delancey, as Personal Representative of the Estate of Kimberly Delancey, appeals a final judgment entered after a jury trial in favor of Carlton Arms of Magnolia Valley and the Mahaffey Apartment Company. This case arises from the murder of Kimberly Delancey. Although the criminal case resulted in the conviction of the perpetrator, the Personal Representative sought to pursue civil liability against the owners, managers, and operators of the apartment complex where Kimberly resided. On appeal, the Personal Representative raised two issues concerning the applicability of section 768.36, Florida Statutes (2005), the alcohol defense statute.
After thoroughly reviewing the record and the arguments made in the trial court and on appeal, and notwithstanding the tragic facts of this case, we conclude that the Personal Representative has not established reversible error. See Indus. Affiliates, Ltd. v. Testa, 770 So.2d 202, 204 (Fla. 3d DCA 2000); Coffman v. Kelly, 256 So.2d 79, 80 (Fla. 1st DCA 1972). Accordingly, we affirm the final judgment.
Affirmed.
SILBERMAN, C.J., and CASANUEVA and KELLY, JJ., Concur.